Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim 1 has been amended; Claims 1-2 remain for examination, wherein claims 1-2 are independent claims. 

Status of the Previous Rejections
Previous rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Omoto et al (US-PG-pub 2015/0203929 A1, listed in IDS filed on 9/27/2018, thereafter PG’929) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 2/26/2021.
Previous rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 101597716 B1, with English translation, listed in IDS filed on 7/16/2020, thereafter KR’716) in view of Ariyama et al (JP-09143526 A, with online English translation, thereafter JP’526) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 2/26/2021.

Reason for Allowance
Claims 1-2 are allowed.  
Regarding the instant independent claims 1-2, both Omoto et al (PG’929) and Lee et al (KR’716) teach a manufacturing process for operating a blast furnace by hot 2/g (par.[0048] of PG’929).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734